Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of March 14,
2003, by and between PINNACLE ENTERTAINMENT, INC., a Delaware corporation
(“Company”), and WADE W. HUNDLEY, an individual (“Executive”), with respect to
the following facts and circumstances:

 

RECITALS

 

Company desires to continue to employ Executive and to retain Executive as
Executive Vice President and Chief Operating Officer of Company, on the terms
and conditions set forth herein. Executive desires to be retained by Company in
such capacities, on the terms and conditions and for the consideration set forth
below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE 1

 

EMPLOYMENT AND TERM

 

1.1 Employment. Company agrees to continue to employ Executive and to engage
Executive in the capacity as Executive Vice President and Chief Operating
Officer of the Company, and Executive hereby accepts such engagement by Company
upon the terms and conditions specified below

 

1.2 Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall continue in force until March 31, 2007, unless earlier
terminated under Article 6 below.

 

ARTICLE 2

 

DUTIES OF EXECUTIVE

 

2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the position of Executive Vice President and Chief Operating
Officer, as the officer with responsibility for supervision of the casino/hotel
and related operations of the Company and its affiliates, including any
parent(s) thereof, subject to the control and supervision of the Chief Executive
Officer, and such other executive duties consistent with the foregoing as may be
assigned to Executive from time to time by the Chief Executive Officer.
Executive shall report to the Chief Executive Officer. Executive shall perform
the services contemplated herein faithfully, diligently, to the best of
Executive’s ability and in the best interests of Company. Executive shall devote
all Executive’s business time and efforts to the rendition of such services.
Executive at all times shall perform such services in compliance with, and
shall, to the extent of Executive’s authority and to the best of Executive’s
ability, cause Company to be in compliance with any and all laws, rules and
regulations applicable to Company of which Executive is aware. Executive shall,
at all

 

1



--------------------------------------------------------------------------------

 

times during the Term, in all material respects adhere to and obey any and all
written internal rules and regulations governing the conduct of Company’s
employees, as established or modified from time to time; provided, however, in
the event of any conflict between the provisions of this Agreement and any such
rules or regulations, the provisions of this Agreement shall control.

 

2.2 Location of Services. Executive’s principal place of employment shall be at
Executive’s office in Dallas, Texas. Executive understands that Executive will
be required to travel to Company’s various operations and offices as part of
Executive’s employment.

 

2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote Executive’s entire business time, attention, energies, skills,
learning and best efforts to the business of Company. Executive may participate
in social, civic, charitable, religious, business, educational or professional
associations, so long as such participation does not materially interfere with
the duties and obligations of Executive hereunder. This Section 2.3, however,
shall not be construed to prevent Executive from making passive outside
investments so long as such investments do not require material time of
Executive or otherwise interfere with the performance of Executive’s duties and
obligations hereunder. Executive shall not make any investment in an enterprise
that competes with Company without the prior written approval of Company after
full disclosure of the facts and circumstances; provided, however, that this
sentence shall not preclude Executive from owning up to one percent (1%) of the
securities of a publicly traded entity (a “Permissible Investment”). During the
Term, Executive shall not directly or indirectly work for or provide services to
or, except as permitted above, own an equity interest in any person, firm or
entity engaged in the casino gaming, card club, or horse racing business
(collectively, the “Gaming Business”). In this regard, Executive acknowledges
that the gaming industry is national in scope and that accordingly this covenant
shall apply throughout the world generally, and particularly in the United
States, Canada, Europe, the Caribbean, Mexico and South America.

 

ARTICLE 3

 

COMPENSATION

 

3.1 Salary. In consideration for Executive’s services hereunder, Company shall
pay Executive an annual salary at the rate of Four Hundred Thousand Dollars
($400,000) per year during each of the years of the Term; payable in accordance
with Company’s regular payroll schedule from time to time (less any deductions
required for Social Security, state, federal and local withholding taxes, and
any other authorized or mandated withholdings), such salary to commence on the
date hereof. Executive’s salary may be increased in the discretion of the Chief
Executive Officer or Board of Directors, as applicable.

 

3.2 Bonus. Executive shall be entitled to earn bonuses with respect to each year
of the Term during which Executive is employed under this Agreement in the
discretion of the Chief Executive Officer or Board of Directors, as applicable.
Any such bonuses, if any, received or earned by Executive shall be paid annually
within ninety (90) days after the conclusion of Company’s fiscal year.

 

2



--------------------------------------------------------------------------------

 

ARTICLE 4

 

EXECUTIVE BENEFITS

 

4.1 Vacation. Executive shall be entitled to such number of weeks of vacation
each calendar year, without reduction in compensation, as are available
generally to other senior executives of Company pursuant to Company’s personnel
policies from time to time.

 

4.2 Company Employee Benefits. Executive shall receive all group insurance and
pension plan benefits and any other benefits on the same basis as they are
available generally to other senior executives of Company under Company
personnel policies in effect from time to time.

 

4.3 Benefits. Executive shall receive all other such fringe benefits as Company
may offer to other senior executives of Company under Company personnel policies
in effect from time to time, such as health and disability insurance coverage
and paid sick leave. In the event that the Company’s group health plan does not
cover the annual physical examination of Executive the Company shall bear the
cost of such examinations.

 

4.4 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement for such period as may be necessary to
continue to indemnify Executive for Executive’s acts during the term hereof.

 

ARTICLE 5

 

REIMBURSEMENT FOR EXPENSES

 

5.1 Executive shall be reimbursed by Company for all ordinary and necessary
expenses incurred by Executive in the performance of Executive’s duties or
otherwise in furtherance of the business of Company in accordance with the
policies of Company in effect from time to time. Executive shall keep accurate
and complete records of all such expenses, including but not limited to, proof
of payment and purpose. Executive shall account fully for all such expenses to
Company.

 

ARTICLE 6

 

TERMINATION

 

6.1 Termination for Cause. Without limiting the generality of Section 6.2,
Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for
cause.

 

6.1.1 Failure to Perform Duties. If Executive neglects to perform the material
duties of Executive’s employment under this Agreement in a professional and

 

3



--------------------------------------------------------------------------------

businesslike manner after having received written notice specifying such failure
to perform and a reasonable opportunity to perform.

 

6.1.2 Willful Breach. If Executive willfully commits a material breach of this
Agreement or a material willful breach of Executive’s fiduciary duty to Company.

 

6.1.3 Wrongful Acts. If Executive is convicted of a felony or commits fraud,
misrepresentation, embezzlement or other acts of material misconduct against the
Company (including violating or condoning the violation of any material rules or
regulations of gaming authorities).

 

6.1.4 Disability. If Executive is physically or mentally disabled from the
performance of a major portion of Executive’s duties for a continuous period of
one hundred twenty (120) days or greater, which determination shall be made in
the reasonable exercise of Company’s judgment, provided, however, Executive’s
employment shall not be terminated due to such disability except as permitted by
the federal Family and Medical Leave Act (or any applicable state law
equivalent) or other applicable law. If there should be a dispute between
Company and Executive as to Executive’s physical or mental disability for
purposes of this Agreement, the question shall be settled by the opinion of an
impartial reputable physician or psychiatrist agreed upon by the parties or
their representatives, or if the parties cannot agree within ten (10) days after
a request for designation of such party, then a physician or psychiatrist
designated by Company. The certification of such physician or psychiatrist as to
the questioned dispute shall be final and binding upon the parties hereto.

 

6.1.5 Failure To Be Licensed. Executive shall apply for all applicable gaming
licenses within ninety (90) days of the date hereof, to the extent Executive is
not already licensed or on file as of the date hereof. If Executive fails to be
licensed in all jurisdictions in which the Company or its subsidiaries has
gaming facilities within the date required by any jurisdiction, or if any of
such licenses shall be revoked or suspended at any time during the Term, then
the Company may by written notice to Executive terminate the Agreement for
cause. Executive agrees to promptly submit to the licensing requirements of all
jurisdictions in which the Company or its subsidiaries does business. The
Company shall bear all expenses incurred in connection with such licenses.

 

6.2 Termination Without Cause. Notwithstanding anything to the contrary herein,
Company shall have the right to terminate Executive’s employment under this
Agreement at any time without cause by giving notice of such termination to
Executive.

 

6.3 Termination by Executive for Good Reason. Executive may terminate
Executive’s employment under this Agreement for good reason on thirty (30) days
prior notice to Company (except no such notice shall be required to be delivered
by Executive for a termination pursuant to clause (b)(iii) of the immediately
following sentence). For purposes of this Agreement, “good reason” shall mean
and be limited to (a) a material breach of this Agreement by Company (including
without limitation any material reduction in the authority or duties of
Executive, or any relocation of Executive’s principal place of employment
outside the greater Dallas metropolitan area (without Executive’s consent) and
the failure of Company to remedy such breach within thirty (30) days after
written notice (or

 

4



--------------------------------------------------------------------------------

as soon thereafter as practicable so long as it commences effectuation of such
remedy within such time period and diligently pursues such remedy to completion
as soon as practicable); or (b) a “change of control” with respect to the
Company followed by (i) any diminution of Executive’s authority, duties or
responsibilities as set forth in Section 2.1; or (ii) during the first twelve
(12) months following a change of control, the failure of the Company to award
Executive an annual bonus equal to at least seventy-five percent (75%) of the
average amount of the annualized bonus paid to Executive for the last two (2)
full years (or the last one (1) full year if Executive’s employment with the
Company commenced during that last year); or (iii) Executive’s termination by
the Company. For purposes of this Agreement, a “change of control” shall mean
(i) a sale of all or substantially all of the property of the Company, or (ii) a
sale to any one person, corporation, entity or group of stock possessing more
than thirty percent (30%) of the aggregate voting power of the then outstanding
stock of Company to another person, corporation or entity, or (iii) a change in
the majority of the Board of Directors which is not approved by a majority of
the members of the Board of Directors as of the date of this Agreement or
directors whose election or appointment to the Board of Directors is approved by
directors, or (iv) the dissolution for liquidation of Company, or (v) the
reorganization, merger or combination of the Company with one or more
corporations or entities unless the Company’s shareholders or lenders
immediately before such reorganization, merger or combination own stock or
equity possessing more than fifty percent (50%) of the voting power of the stock
or equity of the surviving corporation or entity in substantially the same
proportions after such reorganization, merger or combination as they owned in
the Company immediately before such reorganization, merger, or combination.

 

6.4 Effectiveness on Notice. Any termination under this Article 6 shall be
effective upon receipt of notice by Executive or Company, as the case may be, of
such termination or upon such other later date as may be provided herein or
specified by Company or Executive in the notice (the “Termination Date”), except
as otherwise provided in this Article 6.

 

6.5 Effect of Termination.

 

6.5.1 Payment of Salary and Expenses Upon Termination. If the Term of this
Agreement is terminated, all benefits provided to Executive by Company hereunder
shall thereupon cease and Company shall pay or cause to be paid to Executive all
accrued but unpaid salary and vacation benefits. In addition, promptly upon
submission by Executive of Executive’s unpaid expenses incurred prior to the
Termination Date and owing to Executive pursuant to Article 5, reimbursement for
such expenses shall be made. If the Term of the Agreement is terminated for
“cause,” Executive shall not be entitled to receive any payments other than as
specified in this Section 6.5.1, and provided that Executive may exercise any
vested options only if and to the extent permitted by the applicable option
agreement(s).

 

  (a)   Termination for Disability. In the event of a termination under Section
6.1.4 (for disability), Executive may be eligible for benefits under the
applicable State Disability Insurance

 

5



--------------------------------------------------------------------------------

             program for Executive’s first six months of disability. In
addition, Executive shall be eligible for benefits provided for and shall
immediately thereafter be eligible for the benefits under any long term
disability insurance policy which Company may have as in effect from time to
time. Eligibility and benefits with regard to either insurance program shall be
governed by the provisions of the insurance program or policy and shall not be
the responsibility of Company. In the event of a termination under Section
6.1.4, the “Covenant Not to Compete” set forth in Section 7.4 below shall not
apply in any respect to Executive and the term of the “No Hire Away Policy” in
Section 7.5 shall be limited to six (6) months from the date of termination.

 

6.5.2 Termination Without Cause or Termination by Executive for Good Reason. If
Company terminates Executive’s employment without cause or Executive terminates
Executive’s employment for good reason, the following shall apply:

 

  (a)   Except as provided in Section 6.5.2(b) relating to a change of control,
and for so long as Executive does not compete with Company or its subsidiaries
in the Gaming Business prior to the end of the Term, Executive shall be entitled
to receive an amount equal to Four Hundred Thousand Dollars ($400,000) per year
through the end of the Term, or, if the remaining portion of the Term is less
than one (1) year, for one year (the “Base Severance Benefit”), payable in
accordance with Company’s regular salary payment schedule from time to time,
plus any amounts payable under Section 6.5.1 above, plus a continuation of
health and disability insurance coverage as specified in Section 6.5.2(d).
Except as provided in Section 6.5.2(b) relating to a change of control, (i) if
the Company terminates Executive without cause, Executive shall have an
affirmative obligation to mitigate Executive’s Base Severance Benefit, and (ii)
should Executive compete with Company or its subsidiaries prior to the end of
the Term, Executive shall not be entitled to receive any additional payments
from Company with respect to periods after the commencement of any such
competitive activity under this Section 6.5.2 or otherwise and all such
obligations shall be extinguished.

 

  (b)   Notwithstanding anything in Section 6.5.2(a) to the contrary, in the
event of a termination of Executive’s employment constituting “good reason”
after a “change of control” as specified in Section 6.3(b), (i) the Company
shall pay to Executive in lieu of the Base Severance Benefit, in a lump sum as
soon as practicable, but in no event later than thirty

 

6



--------------------------------------------------------------------------------

         (30) days after the termination of Executive’s employment, an amount
(the “Change of Control Severance Benefit”) equal to two (2) times Executive’s
annual salary as set forth in Section 3.1 plus two (2) times the largest
annualized bonus that was paid to Executive pursuant to Section 3.2 during the
two (2) years preceding the change of control, (ii) Executive shall also be
entitled to receive any amounts payable under Section 6.5.1, plus a continuation
of health and disability insurance coverage as specified in Section 6.5.2(d),
(iii) Executive’s obligations under Section 7.4 of this Agreement shall
immediately terminate (and Executive’s compliance therewith shall not be a
condition to the Company’s obligations under clauses (i) and (ii) of this
Section 6.5.2(b)), and (iv) Executive shall have no obligation to mitigate
Executive’s Change of Control Severance Benefit.

 

  (c)   In addition to those already vested, all unvested stock options held by
Executive shall be deemed immediately and fully vested and exercisable by
Executive.

 

  (d)   So long as Executive does not compete with Company or its subsidiaries
in the Gaming Business prior to the end of the Term (except as provided in
Section 6.5.2(b)), Executive will also be entitled to receive health benefits
coverage for Executive and Executive’s dependents, and disability insurance
coverage for Executive, under the same plan(s) or arrangement(s) under which
Executive was covered immediately before Executive’s termination of employment
or plan(s) established or arrangement(s) provided by the Company or any of its
Subsidiaries thereafter for the benefit of senior executives. Such health
benefits and disability coverage shall be paid for by the Company to the same
extent as if Executive were still employed by the Company, and Executive will be
required to make such payments as Executive would be required to make if
Executive were still employed by the Company. The benefits provided under this
Section 6.5.2(d) shall continue until the earlier of (a) the end of the Term,
or, if the remaining portion of the Term is less than one (1) year, for one year
following Executive’s termination of employment with the Company and all of its
Subsidiaries, (b) the date Executive becomes covered under any other group
health plan or group disability plan (as the case may be) not maintained by the
Company or any of its Subsidiaries; provided, however, that if such other group
health plan excludes any pre-existing condition that Executive or Executive’s
dependents may have when coverage under

 

7



--------------------------------------------------------------------------------

         such group health plan would otherwise begin, coverage under this
Section 6.5.2(d) shall continue (but not beyond the period described in clause
(a) of this sentence) with respect to such pre-existing condition until such
exclusion under such other group health plan lapses or expires. In the event
Executive is required to make an election under Sections 601 through 607 of the
Employee Retirement Income Security Act of 1974, as amended (commonly known as
COBRA) to qualify for the benefits described in this Section 6.5.2(d), the
obligations of the Company and its Subsidiaries under this Section 6.5.2(d)
shall be conditioned upon Executive’s timely making such an election.

 

  (e)   The “Covenant Not to Compete” set forth in Section 7.4 below shall not
apply in any respect to Executive (except as the same may affect Executive’s
entitlement to payments under Section 6.5.2(a) hereof) and the term of the “No
Hire Away Policy” in Section 7.5 shall be limited to six (6) months from the
date of termination.

 

6.6 Suspension. In lieu of terminating Executive’s employment hereunder for
cause under Section 6.1, Company shall have the right, at its sole election, to
suspend the performance of duties by Executive under this Agreement during the
continuance of events or circumstances under Section 6.1 for an aggregate of not
more than thirty (30) days during the Term (the “Default Period”) by giving
Executive written notice of Company’s election to do so at any time during the
Default Period. Company shall have the right to extend the Term beyond its
normal expiration date by the period(s) of any suspension(s). Company’s exercise
of its right to suspend the operation of this Agreement shall not preclude
Company from subsequently terminating Executive’s employment hereunder.
Executive shall not render services to any other person, firm or corporation in
the casino business during any period of suspension. Executive shall be entitled
to continued compensation and benefits pursuant to the provisions of this
Agreement during the Default Period.

 

ARTICLE 7

 

CONFIDENTIALITY

 

7.1 Nondisclosure of Confidential Material. In the performance of Executive’s
duties, Executive may have access to confidential records, including, but not
limited to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of Company which draws independent economic value, actual or potential, from not
being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and

 

8



--------------------------------------------------------------------------------

that Company has taken efforts reasonable under the circumstances, of which this
Section 7.1 is an example, to maintain its secrecy. Except in the performance of
Executive’s duties to Company or as required by a court order, Executive shall
not, directly or indirectly for any reason whatsoever, divulge, communicate, use
or otherwise disclose any such Confidential Material, unless such Confidential
Material ceases to be confidential because it has become part of the public
domain (not due to a breach by Executive of Executive’s obligations hereunder).
Executive shall also take all reasonable actions appropriate to maintain the
secrecy of all Confidential Information. All records, lists, memoranda,
correspondence, reports, manuals, files, drawings, documents, equipment, and
other tangible items (including computer software), wherever located,
incorporating the Confidential Material, which Executive shall prepare, use or
encounter, shall be and remain Company’s sole and exclusive property and shall
be included in the Confidential Material. Upon termination of this Agreement, or
whenever requested by Company, Executive shall promptly deliver to Company any
and all of the Confidential Material, not previously delivered to Company, that
is in the possession or under the control of Executive.

 

7.2 Assignment of Intellectual Property Rights. Any ideas, processes, know-how,
copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to Company’s business
and are the results of Executive’s efforts during the Term (collectively, the
“Executive Work Product”), whether conceived or developed alone or with others,
and whether or not conceived during the regular working hours of Company, shall
be deemed works made for hire and are the property of Company. In the event that
for whatever reason such Executive Work Product shall not be deemed a work made
for hire, Executive agrees that such Executive Work Product shall become the
sole and exclusive property of Company, and Executive hereby assigns to Company
Executive’s entire right, title and interest in and to each and every patent,
copyright, trade or service mark (including any attendant goodwill), trade
secret or other intellectual property right embodied in Executive Work Product.
Company shall also have the right, in its sole discretion, to keep any and all
of Executive Work Product as Company’s Confidential Material. The foregoing work
made for hire and assignment provisions are and shall be in consideration of
this agreement of employment by Company, and no further consideration is or
shall be provided to Executive by Company with respect to these provisions.
Executive agrees to execute any assignment documents Company may require
confirming Company’s ownership of any of Executive Work Product. Executive also
waives any and all moral rights with respect to any such works, including
without limitation any and all rights of identification of authorship and/or
rights of approval, restriction or limitation on use or subsequent
modifications. Executive promptly will disclose to Company any Executive Work
Product.

 

7.3 No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of Company’s
Confidential Material obtained by Executive by any means whatsoever, at any time
before, during or after the Term shall constitute unfair competition. Executive
shall not engage in any unfair competition with Company either during the Term
or at any time thereafter.

 

9



--------------------------------------------------------------------------------

7.4 Covenant Not to Compete. In the event this Agreement is terminated by
Company for cause under Section 6.1 above, or by Executive, for a reason other
than one specified in Section 6.3 above, then for a period of one (1) year after
the effective date of such termination, Executive shall not, directly or
indirectly, work for or provide services to or own an equity interest (except
for a Permissible Investment) in any person, firm or entity engaged in the
casino gaming, card club or horseracing business which competes against Company
in any “market” in which Company owns or operates a casino, card club or
horseracing facility. For purposes of this Agreement, “market” shall be defined
as the area within a one hundred (100) mile radius of any casino, card club or
horseracing facility owned or operated by Company.

 

7.5 No Hire Away Policy. In the event this Agreement is terminated prior to the
normal expiration of the Term, either by Company for cause under Section 6.1
above, or by Executive, for a reason other than one specified in Section 6.3
above, then for a period of one (1) year after the effective date of such
termination, Executive shall not, directly or indirectly, for Executive or on
behalf of any entity with which Executive is affiliated or employed, hire any
person known to, or who should have been known to, Executive to be an employee
of Company or any of its subsidiaries (or any person known to, or who should
have been known to, Executive to have been such an employee within six (6)
months prior to such occurrence). Executive shall not be deemed to hire any such
person so long as Executive did not directly or indirectly engage in,
participate in or encourage such hiring.

 

7.6 No Solicitation. During the Term and for a period of one (1) year
thereafter, or for a period of one (1) year after earlier termination of this
Agreement prior to expiration of the Term, and regardless of the reason for such
termination (whether by Company or Executive), Executive shall not directly or
indirectly, for Executive or on behalf of any entity with which Executive is
affiliated or employed, solicit or recruit any employee of Company or any of its
subsidiaries (or any person who was such an employee within six (6) months prior
to such occurrence) or encourage or advise any such employee to leave the
employment of Company or any of its subsidiaries.

 

7.7 Non-Solicitation of Customers. During the Term and for a period of one (1)
year thereafter, or for a period of one (1) year after the earlier termination
of this Agreement prior to the expiration of the Term, and regardless of the
reason for such termination (whether by Company or Executive), Executive shall
not use customer lists or Confidential Material to solicit any customers of
Company or its subsidiaries or any of their respective casinos or card clubs, or
knowingly encourage, solicit or persuade any such customers to leave Company’s
casinos or card clubs or knowingly encourage, solicit or persuade any such
customers to use the facilities or services of any competitor of Company or its
subsidiaries.

 

7.8 Irreparable Injury. The promised service of Executive under this Agreement
and the other promises of this Article 7 are of special, unique, unusual,
extraordinary, or intellectual character, which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.

 

7.9 Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof

 

10



--------------------------------------------------------------------------------

and that Company shall be entitled to injunctive relief (which shall include,
but not be limited to, restraining Executive from directly or indirectly working
for or having an ownership interest (except for a Permissible Investment in any
person engaged in the casino, gaming or horseracing businesses in any market
which Company or its affiliates owns or operates any such business, using or
disclosing the Confidential Material) and to specific performance as remedies
for any such breach. Executive agrees that Company shall be entitled to such
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, without the necessity of proving actual damages and
without the necessity of posting a bond or making any undertaking in connection
therewith. Any such requirement of a bond or undertaking is hereby waived by
Executive and Executive acknowledges that in the absence of such a waiver, a
bond or undertaking might otherwise be required by the court. Such remedies
shall not be deemed to be the exclusive remedies for any breach of the
obligations in this Article 7 or in Article 2, but shall be in addition to all
other remedies available at law or in equity.

 

ARTICLE 8

 

ARBITRATION

 

8.1 General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. This agreement to arbitrate shall survive the expiration of this
Agreement and shall cover all issues relevant to the employment of Executive by
Company. Judgment upon any award rendered by the arbitrator may be entered by
any state or federal court having jurisdiction thereof. Such arbitration shall
be administered by the American Arbitration Association. Arbitration shall be
the exclusive remedy for determining any such dispute, regardless of its nature.
Notwithstanding the foregoing, either party may in an appropriate matter apply
to a court for provisional relief, including a temporary restraining order or a
preliminary injunction, on the ground that the award to which the applicant may
be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Clark County, Nevada.

 

8.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
(9) arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine (9) persons (which shall be retired judges or corporate or litigation
attorneys experienced in executive employment agreements) provided by the office
of the American Arbitration Association having jurisdiction over Clark County,
Nevada. If the parties are unable to agree upon an arbitrator from the list so
drawn, then the parties shall each strike names alternately from the list, with
the first to strike being determined by lot. After each party has used four
strikes, the remaining name on the list

 

11



--------------------------------------------------------------------------------

shall be the arbitrator. If such person is unable to serve for any reason, the
parties shall repeat this process until an arbitrator is selected.

 

8.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he, she or it would be entitled to summary judgement if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

 

8.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
fifty percent (50%)) of the costs and fees of the arbitration. Notwithstanding
the foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees.

 

8.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

ARTICLE 9

 

MISCELLANEOUS

 

9.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.

 

12



--------------------------------------------------------------------------------

9.2 Entire Agreement. This Agreement constitutes the total and complete
agreement of the parties and supersedes all prior and contemporaneous
understandings and agreements heretofore made, and there are no other
representations, understandings or agreements.

 

9.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument. Facsimile signatures shall be deemed
original so long as the manually executed signature is delivered as soon as
practicable.

 

9.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this
Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.

 

9.5 Waiver or Delay. The failure or delay on the part of Company, or Executive
to exercise any right or remedy, power or privilege hereunder shall not operate
as a waiver thereof. A waiver, to be effective, must be in writing and signed by
the party making the waiver. A written waiver of default shall not operate as a
waiver of any other default or of the same type of default on a future occasion.

 

9.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.

 

9.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.

 

9.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.

 

9.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.

 

9.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the

 

13



--------------------------------------------------------------------------------

party at such party’s address set forth as follows or any other address that any
party may designate by written notice to the other parties:

 

                                To Executive:

Wade W. Hundley

109 Cottonwood

Coppell, TX 75019

Telephone: 972 471 2241

Facsimile: 972 304 5529

 

                                To Company:

Pinnacle Entertainment, Inc.

Suite 1800

3800 Howard Hughes Parkway

Las Vegas, NV 89109

Attn: John A. Godfrey, Esq.

Telephone: 702 784 7777

Facsimile: 702 784 7778

 

                                with copy to:

Irell & Manella LLP

1800 Avenue of the Stars,

Suite 900

Los Angeles, CA 90067-4276

Attn: Alvin G. Segel, Esq.

Telephone: 310 277 1010

Facsimile: 310 284 3052

 

9.11 Headings and Captions. The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

 

9.12 Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.

 

9.13 Counsel. Executive has been advised by Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.

 

9.14 Withholding of Compensation. Executive hereby agrees that Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

EXECUTIVE

 

WADE W. HUNDLEY

     

COMPANY

 

PINNACLE ENTERTAINMENT, INC.

By:

 

/s/    WADE W. HUNDLEY        

--------------------------------------------------------------------------------

     

By:

 

/s/    DANIEL R. LEE        

--------------------------------------------------------------------------------

               

Daniel R. Lee, Chief Executive Officer

 

 

15